Citation Nr: 9907471	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-36 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
1993, for grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Determination of initial rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
March 1968.  He was awarded the Purple Heart for wounds 
incurred during his service in the Republic of Vietnam.

This appeal arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD, 
with an effective date of November 8, 1993, and assigned an 
initial rating of 30 percent.  A May 1998 rating decision by 
the Cleveland RO increased the veteran's rating to 50 
percent, effective May 5, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  Service connection for PTSD was denied in an August 1985 
rating decision by the New Orleans, Louisiana, RO; notice of 
the decision and appellate right was properly mailed to the 
veteran at his address of record in September 1985.

3.  The veteran's subsequent claim for service connection for 
PTSD was received by the RO on November 8, 1993; the initial 
diagnosis of PTSD by a health care provider or mental health 
care provider was rendered in March 1994.

4.  The medical and other evidence of record indicates that 
the veteran's PTSD has been manifested by virtual isolation 
in the community and demonstrable inability to obtain or 
retain employment since no later than March 1994.


CONCLUSIONS OF LAW

1.  No legal basis exists for establishment of an effective 
date for service connection for PTSD earlier than November 8, 
1993.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1(q), 3.103, 3.104(a), 3.400, 20.302, 20.1103 
(1998).

2.  The criteria for a rating of 100 percent for PTSD, for 
the period from November 8, 1993 through the present, have 
been met.  38 U.S.C.A. § 1155, 5107(a) West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.132, DC 9411 (1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier Than November 8, 
1993, for Service Connection for PTSD

The veteran has claimed entitlement to an effective date for 
service connection for PTSD earlier than November 8, 1993 
(the date his latest application for service connection was 
received by the RO).  He notes that he initially filed a 
claim for service connection for PTSD in February 1985.  This 
claim was denied in August 1985, on the basis that there was 
no evidence of record offering or substantiating a diagnosis 
of PTSD.  The veteran, both at his hearing and in other 
communications with the RO, has expressed a belief that he 
suffered from his currently diagnosed (and service-connected) 
PTSD at the time of his original 1985 application, and that 
the effective date of service connection for PTSD should be 
established as of that time.

The New Orleans, Louisiana RO notified the veteran of the 
results of the August 1985 rating decision and his appellate 
rights in a September 1985 letter, mailed to the veteran's 
address of record in Haughton, Louisiana.  Contemporaneous 
documents in the claims file include a May 1985 letter in the 
veteran's handwriting which contains the Haughton address, 
and a July 1985 medical history form signed by the veteran 
which contains a mechanical imprint of the Haughton address.  
The veteran's address for benefit payment purposes at that 
time is also shown as Haughton.  The next communication from 
the veteran to VA following the denial of his PTSD claim was 
in November 1986, at which time he indicated that he had 
moved to Columbus, Ohio.  In the same communication, he 
reported being treated at the VA Medical Center (VAMC) in 
Gainesville, Florida.  In a January 1987 statement, he 
advised the RO that the treatment at the Gainesville had 
occurred in January 1986.  

The veteran denies having received the September 1985 notice 
of the denial of his claim for service connection for PTSD 
and of his appellate rights.  He testified at his RO hearing 
in March 1995 that the Haughton address was essentially a 
convenience address, and that letters sent there were handled 
by his ex-wife.  He maintains that she failed to give the 
letter to him, if it was received at that address.  He also 
testified that he was treated at a VA medical facility in 
Florida in September 1985, and asserted that VA should have 
been put on notice that he was no longer living in Louisiana 
as a result of that treatment.  Finally, he testified that 
his mental condition in 1985 and 1986 prevented him from 
considering the implication of his failure to have received 
any notice of adjudication of his PTSD claim, and made him 
mentally incapable of pursuing or appealing the PTSD claim at 
that time.

With respect to the veteran's mental status at the time the 
notice of his decision was mailed, the Board has considered 
whether his testimony at the RO hearing and the presentation 
of his representative may have constituted a request for 
extension of time within which to file a notice of 
disagreement under 38 C.F.R. § 3.109(b).  See Mason v. Brown, 
8 Vet. App. 44 (1995).  This regulation provides in part that 
"[t]ime limits within which claimants . . . are required to 
act to . . . challenge an adverse VA decision may be extended 
for good cause shown."  The regulation further provides that 
where an extension is requested after the limit in question 
has expired, the action required (in this case, the filing of 
a NOD) "must be taken concurrent with or prior to" to 
request for extension.  

Here, if the veteran's testimony is deemed a request for 
extension, the only possible cause suggested is his mental 
state.  However, other than his recollection of his condition 
10 years after the fact, the veteran has provided no evidence 
of mental incapacity.  Conversely, a VA psychological 
evaluation performed in July 1985 found only a "[h]istory of 
transient, situational maladjustment with no present 
indication of significant psychiatric disease."  Moreover, 
neither the veteran nor his representative have taken any 
action to file a NOD with the August 1985 denial, as 
required.  38 C.F.R. § 3.109(b).  Given the absence of any 
apparent action by the veteran or his representative to 
either substantiate the "good cause" suggested in his 
testimony or take any action to comply with other aspects of 
the time extension regulation, the Board concludes that the 
March 1995 testimony does not constitute a request for 
extension of time to file a NOD with the August 1985 
decision.

Among other rights, VA claimants are entitled to written 
notice of decisions on their claims, at their latest address 
of record.  See 38 C.F.R. §§ 3.1(q), 3.103.  Once VA mails 
such a notice, the law presumes the regularity of the 
administrative process for purposes of effecting delivery 
"in the absence of clear evidence to the contrary."  Ashley 
v. Derwinski, 2 Vet.App. 307, 308-309 (1992).  See also Davis 
v. Brown, 7 Vet.App. 298, 300 (1994); Morris v. Sullivan, 897 
F.2d 553, 560 (D.C. Cir. 1990) (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926), for the 
proposition that "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.").

Having determined that no "clear evidence to the contrary" 
exists to rebut the presumption of administrative regularity, 
the Board finds that the veteran was properly notified of the 
August 1985 denial of his claim by the RO's September 1985 
letter. Since that decision was not appealed, it  became 
final, and is not subject to re-adjudication.  See 38  
U.S.C.A. §  7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Federal law and VA regulations mandate that the effective 
date of an award of disability compensation based on a claim 
reopened after a final disallowance is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2).  The 
veteran's claim was received by the RO in November 1993.

Accordingly, in light of the governing statutory and 
regulatory provisions, the Board finds that the effective 
date of the veteran's grant of service-connection for 
tinnitus was properly determined to be November 8, 1993, and 
no basis for assignment of an earlier date exists.

II.  Determination of proper initial rating for PTSD, 
currently evaluated as 50 percent disabling

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected PTSD, to include 
entitlement to a rating in excess of 30 percent for the 
period from November 8, 1993 to May 5, 1998.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award dated in April 1994.  Accordingly, his claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of facts pertinent to the claim.  See Fenderson 
v. West, No. 96-947, slip op. at 21 (U. S. Vet. App. Jan. 20, 
1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, slip op. at 19-
21, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd 
v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the various 
examinations and treatment reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

The first diagnosis of PTSD contained in the record was 
issued in March 1994, when the veteran was examined at the 
VAMC in Huntington, Kentucky.  Prior to that date, there is 
no evidence of the existence of a service-connected 
psychological disorder.  The last assessment prior to March 
1994 of any psychological condition affecting the veteran was 
contained in an examination report prepared by the VA 
Hospital in Shreveport, Louisiana, in July 1985.  The Board 
considers the July 1985 assessment too distant to the 
effective date of the veteran's service connection for PTSD 
to have any bearing on his condition at that time.  
Accordingly, in establishing the proper initial rating for 
the veteran's PTSD, the Board relies primarily upon the March 
1994 VA examination report.

At the time of the March 1994 examination, the veteran was 
unemployed.  He reported having "lots of jobs," with his 
most recent employment as a remodeling worker having lasted 
about four months, ending in March 1993.  His longest period 
of employment since leaving active duty in 1968 was reported 
as three years.  The veteran stated that he had an explosive 
temper, which had resulted in a number of fights, including 
assaults on co-workers.  He reportedly was in jail frequently 
from 1968 through 1970.  The veteran stated that he did not 
trust people, with the exception of his current wife, and did 
not feel "connected" to anyone.  He felt he had few or no 
options for employment as a result of the combination of his 
behavior and his physical limitations.  He reported frequent 
suicidal ideation, with one prior suicide attempt.  
Objectively, the veteran was neatly dressed, talkative and 
coherent during his examination, with no apparent impairment 
of memory, and no hallucinations or delusions.  The examiner 
indicated that the veteran had "extremely poor" judgment, 
and would have "some impairment" in interpersonal 
relationships.  Diagnostic testing (MMPI-II) was 
administered, the results of which were judged to be valid, 
and apparently "honest and frank."  The resulting profile 
suggested that the veteran had "chronic and intense anger," 
and that he was "likely to harbor hostile and aggressive 
impulses" which he was unable to express appropriately.  
These results appeared to substantiate the veteran's report 
of a past history of assaultive and violent crimes.  Although 
an Axis I diagnosis of PTSD was reported, the examination did 
not offer an Axis V Global Assessment of Functioning score or 
otherwise characterize the relative severity of the veteran's 
disability from PTSD.

In his March 1995 testimony at the RO, the veteran asserted 
that he was essentially unemployable, from a combination of 
nonservice-connected physical injuries and his PTSD.  He 
reported that he did not socialize, and did not often leave 
his apartment, other than shopping trips (for necessities) 
with his wife.  He reported that he was not in contact with 
children from a prior marriage, because "[m]ost people just 
don't like to deal with me."  The veteran's wife 
characterized him as a loner, and also noted frequent 
nightmares and occasional episodes where the veteran would 
awake violently if disturbed.

In April 1995, a PTSD examination was performed at the VA 
Outpatient Center (VAOPC) in Columbus, Ohio.  At that time, 
the veteran complained of continued anger and hostility, 
coping difficulties, intrusive thoughts of his Vietnam 
experience and nightmares.  Objectively, he appeared alert 
and oriented, with an angry, hostile mood and affect.  He 
reported occasional auditory hallucinations, but did not have 
any at the time of the examination.  He was able to speak 
fluently, rationally, coherently, and was goal directed.  No 
diagnostic tests were performed.  The examiner noted that the 
veteran showed a number of signs of having PTSD, particularly 
intrusive memories, and diagnosed PTSD "relating to the 
events of his being wounded."  An Axis V GAF score of 45 was 
assigned, indicating serious PTSD symptoms, or serious 
impairment in social or occupational functioning (e.g., no 
friends, or inability to keep a job).   See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores 
are intended to be the clinician's judgment of the 
individual's overall level of functioning due solely to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.

In May 1998, a further PTSD examination was conducted at the 
Columbus VAOPC.  The veteran reported that he was still 
unemployed and stated that he did not like to associate with 
people.  He said that he had recurrent and intrusive 
recollections of his Vietnam experience, as well as 
nightmares.  The veteran's wife reported that he could be 
"very violent" if awakened at night.  Objectively, the 
veteran appeared depressed.  In the examining psychiatrist's 
opinion, he had no insight into his mental illness, and the 
examiner "strongly advised" the veteran and his wife to 
seek psychiatric treatment.  No diagnostic tests were 
performed.  The examiner diagnosed PTSD on Axis I, and 
assigned a GAF score of 31, indicating some impairment in 
reality testing or communication, or major impairment in 
several areas such as work, family relations, judgment, 
thinking or mood (e.g., avoidance of friends, neglect of 
family, inability to work).  Id.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, DC 9411 (1995). Under the rating criteria 
presently in effect (contained in 38 C.F.R. § 4.130, DC 9411 
as revised), PTSD is evaluated using criteria from the 
general rating formula for mental disorders.  Ordinarily, 
where the regulations governing a claim change while the 
claim is pending, the Board is required to review the 
veteran's appeal under both the old and new regulations, 
since the version most favorable to the claimant applies, 
absent expressed intent to the contrary.  See Karnas v 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  However, since 
the Board concludes, infra, that the veteran is entitled to a 
100 percent schedular rating for his PTSD from the date of 
service connection under the old regulations, any analysis 
under current standards is moot.  

Under the former criteria a 30 percent rating for PTSD 
requires "definite" impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined by VA's 
General Counsel as "distinct, unambiguous, and moderately 
large in degree," representing a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large." See VAOPGCPREC 9-93, 59 Fed. Reg. 
4752 (1994); see also Hood v. Brown, 4 Vet.App. 301 (1993).  
A 50 percent rating is appropriate where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
rating is appropriate.  Finally, a 100 percent (total) 
disability rating is assigned: (1) where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, (2) where 
there exist totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual is 
demonstrably unable to obtain or retain employment.  Each of 
the above three criteria provides an independent basis for 
granting a 100 percent schedular evaluation for PTSD.  See 
Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

The Board notes that the March 1994 VA psychiatric evaluation 
objectively characterizes the veteran's judgment as 
"extremely poor," and suggests that he would have "some 
impairment" in interpersonal relationships.  Psychological 
testing, medically judged to be valid, suggested "chronic 
and intense anger," and noted that the veteran was "likely  
harbor hostile and aggressive impulses." As previously 
noted, this is consistent with the veteran's report of a past 
history of assaultive and violent crimes, as well as job 
difficulties caused by this behavior.  The veteran and his 
wife describe an essentially non-existent social life for the 
veteran in their March 1995 hearing testimony, and there is 
no evidence of record suggesting that this characterization 
is inaccurate.  The April 1995 PTSD examination offers 
further uncontradicted reports by the veteran of angry 
outbursts and coping difficulties, and, through the assigned 
GAF score, objectively characterizes his PTSD symptoms as 
"serious," with impairment in social or occupational 
functioning such as having no friends, or being unable to 
keep a job.  The May 1998 PTSD examination shows even further 
degradation of the veteran's condition, with PTSD symptoms 
assessed as causing major impairment in areas such as work, 
family relations, judgment, thinking or mood.

Based on the medical evidence, the Board is required to 
conclude that a 100 percent schedular disability rating was 
warranted at the time the veteran was examined in March 1994.  
As of that date, the veteran had already demonstrated 
essentially uncontrolled aggressive behavior related to his 
PTSD (a history of physical assaults) and "chronic and 
intense anger," which made it unlikely that he could retain 
employment for any length of time and essentially restricted 
his contacts with the community to brief shopping excursions 
with his wife.  The Board finds that this evaluation fairly 
describes the "virtual isolation in the community" 
established as one of the predicates for a 100 percent rating 
under the "old" PTSD rating criteria.  See 38 C.F.R. 
§ 4.132, DC 9411 (1996); Johnson v. Brown, 7 Vet.App. 95, 97, 
99 (1994).  Since none of the subsequent VA examinations 
demonstrate improvement in the veteran's condition (and, in 
fact, show further worsening), a 100 percent rating is 
therefore warranted from the date service connection was 
established to the present.


ORDER

An effective date for service connection for PTSD earlier 
than November 8, 1993, is denied.

A 100 percent rating for PTSD effective as of November 8, 
1993 is granted subject to provisions governing the payment 
of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

